—Order, Supreme Court, New York County (Herman Cahn, J.), entered October 30, 1996, which, insofar as appealed from, denied the motion of third-party defendant New York Roofing Company for summary judgment dismissing the cause of action in the third-party complaint for implied indemnification, unanimously affirmed, with costs.
*159Issues of material fact exist as to whether third-party defendant-appellant performed the allegedly defective work and, in turn, as to whether the general contractor supervised that work so as to preclude recovery by the latter on its implied indemnification claim (see, Rockefeller Univ. v Tishman Constr., 232 AD2d 155, lv denied 89 NY2d 811). Concur—Nardelli, J. P., Mazzarelli, Andrias and Colabella, JJ.